COURT OF APPEALS FOR THE
                           F IRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:         Brown Lab Investments, LLC, Joel Katz and Andrea Katz v.
                             Lane Moesser

Appellate case number:       01-16-00837-CV

Trial court case number:     2016-35154

Trial court:                 190th District Court of Harris County

      Appellants, Brown Lab Investments, LLC, Joel Katz and Andrea Katz have filed a
“Motion of Non-Resident Attorneys, Hal J. Wood and Richard Z. Wolf, For Admission
Pro Hac Vice.”
       Pursuant to Rule XIX of the Rules Governing Admission to the Bar of Texas, if a
non-resident attorney seeks to participate in proceedings in Texas, “the non-resident
attorney shall file with the applicable Texas court a written, sworn motion requesting
permission to participate in a particular cause.” The motion filed by appellants was not
sworn. Moreover, the motion lacks a certificate of service and a certificate of conference.
See TEX. R. APP. P. 9.5, 10.1(a)(5).
      Accordingly, we DENY appellant’s motion. Nevertheless, we will consider any
sworn motions for admission that comply with Rule XIX and the Texas Rules of Appellate
Procedure.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: January 4, 2018